Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on September 3, 2021. Claims 1-30 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,115,378. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing traffic flow control using domain name.  These substantial similarities are illustrated below by comparing an independent claim of the present application against an independent claim of the patent.

Present Application
Claims 1 and 6
Patent 11,115,378
Claim 1
Claim 1: A computer-implemented method for automated traffic flow control using domain name for one or more devices enabled for connectivity comprises: receiving device information for the one or more devices; 
A computer-implemented method for automated traffic flow control using domain name for one or more devices enabled for connectivity comprises: receiving device information for the one or more devices;
Claim 1: receiving domain name information for at least one domain name that the one or more devices are allowed to access, denied to access or a combination thereof; 
receiving domain name information for at least one domain name that the one or more devices are allowed to access;
Claim 1: associating the at least one domain name with one or more internet protocol (IP) addresses; 
associating the at least one domain name with one or more internet protocol (IP) addresses;
Claim 1: monitoring the at least one domain for change in the one or more IP addresses for that domain; 
monitoring the at least one domain for change in the one or more IP addresses for that domain, wherein monitoring the at least one domain for change in the one or more IP addresses for that domain further includes determining if there has been a change in the one or more IP addresses associated with a domain name using domain name system (DNS) look up 
Claim 6:  …wherein traffic rule schema translator comprises any one of: the policy and charging rules function (PCRF), traffic control function (TCF) packet processor or firewall controller.  

Claim 1: and updating the one or more IP address of the domain name if any change in the IP addresses for that domain is found.
and automatically updating the one or more IP addresses in the service profile for the one or more devices in the policy and charging rules function (PCRF); and
updating the one or more IP address of the domain name if any change in the IP addresses for that domain is found.


While the patented claim is more detailed in claiming automatically updating IP addresses in service profiles in policy and charging rules functions (PCRF), the present application’s independent claims does not detail such a limitation. However, dependent claim 6 of the present application does recite the traffic rule schema translator comprises PCRF. The use of PCRF is useful because it can provide rules and policies in real-time (inherent feature, see Wikipedia). As such it would have been obvious to one skilled in the art, before the effective filing date, to have utilized PCRF when providing traffic flow control, to have updated policies and rules in real-time. 
Claims 2-5 and 7-30 are similarly rejected as being substantially similar to patented claims 2-16. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “a computer program product stored on a non-transferrable computer readable medium…” The claimed ”non-transferrable computer readable medium” is not defined within the specifications, nor is it a term of art. As a result, the claims can be interpreted as being embodied solely as software and therefore do not fall within a statutory category of invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hietasarka et al (US PGPub No: 2007/0299941) in view of Park et al (US PGPub No: 2004/0228335), hereafter referred to as Hietasarka and Park, respectively. 

1, 11, and 21, Hietasarka teaches through Park, a computer-implemented method for automated traffic flow control using domain name for one or more devices enabled for connectivity comprises: receiving device information for the one or more devices (Hietasarka teaches mapping (receiving and associating) a client device’s unique identifier such as the IMEI code to a domain; see paragraphs 6-7, Hietasarka); 

receiving domain name information for at least one domain name that the one or more devices are allowed to access, denied to access or a combination thereof (Hietasarka teaches mapping the device’s unique identification to the domain name; see paragraph 6, Hietasarka); 

associating the at least one domain name with one or more internet protocol (IP) addresses (Hietasarka teaches mapping addresses to domain names; see paragraph 13, Hietasarka); 

monitoring the at least one domain for change in the one or more IP addresses for that domain (see Park below); 

and updating the one or more IP address of the domain name if any change in the IP addresses for that domain is found (Hietasarka teaches mapping (i.e. associated and assigned) a primary address to a domain. A secondary address can then also be mapped (i.e. associated and assigned) to the same domain; see paragraph 15 and Figure 1, Hietasarka).  

	While Hietasarka teaches mapping a domain to a first IP address and then mapping that same domain to a second address (change in one or more IP addresses for a domain) (see Figure 1 and paragraph 15 of Hietasarka), Hietasarka does not explicitly cite monitoring a domain for change in address(es). In the same field of endeavor, Park also teaches associating IP addresses with domains; see abstract, Park. In particular, Park explains how the network determines if a domain name and/or address are from a different network (i.e. monitoring a domain for address change since different network is a different address) and updating the domain name and address by using the same domain name and the new address (i.e. updating the address); see paragraph 22, Park. By tracking and updating address changes, a network is better able to handle a node moving to a different network; see paragraph 17, Park. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Park with those of Hietasarka to allow a node to move to a different network while maintaining the same domain name. 


With regards to claims 2, 12, and 22, Hietasarka teaches through Park, the method wherein the device information includes one or more of: device identifier, make and model of the device and international mobile equipment identity (IMEI), International mobile subscriber identity (IMSI) (see manufacturer and IMEI; see paragraph 6, Hietasarka).  

With regards to claims 3, 13, and 23, Hietasarka teaches through Park, the method wherein the device includes one or more IoT devices enabled to connect with wireless or cellular networks with products such as Subscriber Identification Modules (SIMs) installed in them (Hietasarka supports mobile devices that utilize IMEI codes, such as phones; see paragraph 15-18, Hietasarka).  

With regards to claims 4, 15, and 24, Hietasarka teaches through Park, the method wherein associating the at least one domain name with one or more internet protocol (IP) addresses further comprises ensuring that the association between the at least one domain name and the one or more internet protocol (IP) addresses that the one or more devices learn, is the same as the association that a traffic rules schema translator enforces (see scheme for mapping addresses to domain names; see paragraph 13, Hietasarka).  

With regards to claims 5, 14, and 25, Hietasarka teaches through Park, the method wherein monitoring the at least one domain for change in the one or more IP addresses for that domain further includes determining if there has been a change in the one or more IP addresses associated with a domain name using domain name system (DNS) look up and automatically updating the one or more IP addresses in the service profile for the one or more devices in a traffic rule schema translator (see domain name account having additional records and names; see paragraph 6, Hietasarka).  

The obviousness motivation applied to independent claims 1, 11, and 21, are applicable to their respective dependent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455